Exhibit 99.1 Towerstream to Add 70 New On-Net Buildings in Q3 MIDDLETOWN, RI, September 22 , 2016 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a leading Fixed-Wireless Fiber Alternative company, provided guidance for the quarter ending September 30, 2016. ● Towerstream is on track to add 70 buildings to its On-Net footprint in Q3. This is a 70% increase over new building additions inQ2 and brings total On-Net buildings to 335 at the end Q3. ● This brings the total number of businesses in the Company’s On-Net buildings to over 10,000, up 30% from 7,700 at close of Q2. ● The current On-Net building average monthly revenue is $1,102 and the current On-Net building penetration rate is 6%. Management Comments “There is a direct relationship in sales growth to the number of buildings On-Net,” stated Philip Urso, Interim Chief Executive Officer. “Fixed-Wireless technology inherently provides a competitive advantage,” stated Arthur Giftakis, Chief Operating Officer. “The speed we can add buildings at our low cost gives us an unfair advantage over fiber and cable.” About Towerstream Corporation Towerstream Corporation (
